tcmemo_2009_134 united_states tax_court cox enterprises inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date c and a were either the sole or controlling trustees of three trusts the shareholder trusts whose corpora together consisted exclusively of percent of p’s stock c and a were the income beneficiaries of each trust for life the remainder corpus to be divided among their lineal_descendants upon the death of the survivor in p tried to sell two tv stations but was able to sell only one for valid business reasons p decided to operate the retained station ktvu tv in partnership with two family partnerships whose members were c a their children and entities they controlled in to that end ktvu inc a wholly owned second-tier_subsidiary of p that owned and operated ktvu tv contributed the ktvu tv station assets station assets to the newly formed ktvu partnership in exchange for a majority partnership_interest the two family partnerships contributed cash in exchange for their minority interests in the family partnerships made additional cash contributions to correct an inadvertent shortfall identified by an independent consulting firm r alleges that because ktvu inc ’s partnership_interest in ktvu partnership was worth dollar_figure million less than the station assets it contributed to ktvu partnership ktvu inc gratuitously transferred valuable partnership interests to the family partnerships r argues that because of the identity of interests between the beneficiaries of the shareholder trusts and the members of the family partnerships and the effective_control by c and a over the corporate actions of p and its subsidiary ktvu inc that transfer was made for the benefit of the shareholder trusts resulting in a constructive_dividend distribution of appreciated_property by p to the shareholder trusts taxable to p under sec_311 i r c p moves for summary_judgment p admits for purposes of the motion a dollar_figure million disparity between the value of the station assets ktvu inc contributed to ktvu partnership and the value of the partnership_interest it received in return held because the undisputed facts establish that it was not the primary purpose of the assumed gratuitous transfer of partnership interests to the family partnerships to provide an economic benefit to them and derivatively to the shareholder trusts that assumed transfer which under the agreed facts we find to have been unintentional and not beneficial to the shareholder trusts did not constitute a constructive_dividend from p to the shareholder trusts resulting in taxable gain to p under sec_311 i r c see 730_f2d_634 11th cir affg tcmemo_1982_314 472_f2d_449 5th cir affg in part revg in part and remanding tcmemo_1971_145 judith a mather bernard j long jr and alejandro l bertoldo for petitioner bonnie l cameron for respondent memorandum opinion halpern judge petitioner is the common parent of an affiliated_group_of_corporations making a consolidated_return of income by notice_of_deficiency the notice respondent determined deficiencies in the group’s federal_income_tax for its and taxable calendar years petitioner timely filed a petition disputing a portion of the proposed dollar_figure deficiency for petitioner has moved for summary_judgment the motion respondent objects the issue for decision is whether a member of the group petitioner’s wholly owned second-tier_subsidiary must recognize gain under sec_311 b in connection with its transfer of assets to a newly formed partnership in exchange for an interest in that partnership the motion asks that we enter judgment in petitioner’s favor finding as a matter of law that contrary to the notice petitioner need not recognize gain under sec_311 in the amount of dollar_figure or in any other amount upon the formation of the partnership petitioner assigned no error to respondent’s determination of deficiencies for and and it disputes only a portion of the deficiency respondent determined for our resolution of the motion in petitioner’s favor disposes of that dispute but leaves an undetermined deficiency for we shall order the parties to submit their separate computations or a joint computation of the remaining deficiency for that year unless otherwise noted all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure the notice refers to gain under sec_311 but the parties agree and we accept that the intended reference is to sec_311 background summary_judgment a summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b in response to a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial rule d facts on which we rely petitioner is a delaware corporation with its principal offices in atlanta georgia petitioner is primarily engaged through subsidiaries in newspaper publishing and the ownership and operation of cable television systems radio and television broadcasting stations and wholesale and retail automobile auctions and related businesses at all times relevant to the motion cox communications inc cci a wholly owned subsidiary of petitioner owned ktvu inc which until date owned and operated station ktvu tv serving the san francisco oakland california market at all times relevant to the motion petitioner’s principal shareholders were three trusts together the shareholder trusts formed by the former governor of ohio james m cox mr cox which collectively owned approximately percent of petitioner’s issued and outstanding_stock two of those trusts the atlanta trusts were established in one atlanta trust i for the benefit of mr cox’s daughter anne cox chambers mrs chambers as income_beneficiary for life and her lineal_descendants as holders of the remainder_interest and the other atlanta trust ii for the benefit of mr cox’s daughter barbara cox anthony mrs anthony as income_beneficiary for life and her lineal_descendants as holders of the remainder_interest the third_trust the dayton trust established in and modified in benefited both daughters as income beneficiaries for life and their lineal_descendants as successor income beneficiaries and holders of remainder_interest at all times relevant to the motion mrs anthony was the trustee of atlanta trust i mrs chambers was the trustee of atlanta trust ii and each was one of three cotrustees of the dayton trust at all times relevant to the motion each atlanta trust owned approximately percent and the dayton trust owned approximately percent of petitioner’s stock the balance of petitioner’s stock was held by other parties principally petitioner’s employees none of whom were members of the cox family although the three trust instruments are not part of the record in this case they are before the court in a related case arising out of the same transaction chambers v commissioner docket nos and and in various parts have been described by both parties in their filings with respect to the motion there appears to be no dispute as to the terms of the instruments and therefore we shall take notice of those terms see fed r evid at all times relevant to the motion mrs chambers and mrs anthony were members of petitioner’s eight-member board_of directors the board and mrs anthony’s son james cox kennedy was chairman of the board and petitioner’s chief_executive_officer ceo and president by agreement dated date mrs chambers’s three children and an entity mrs chambers wholly owned formed acc family_partnership acc partnership the three children were limited partners and each owned a 66-percent interest in acc partnership by agreements dated date mrs anthony her two children and or entities corporations and trusts they owned or controlled formed two partnerships by date the two partnerships merged and became the anthony family_partnership bca partnership bca partnership was a general_partnership of which ktvu-bca inc an entity wholly owned by mrs anthony owned approximately percent and entities corporations and trusts including trusts for mrs anthony’s grandchildren owned or controlled by mrs anthony’s children owned approximately percent one of the stated purposes for the formation of acc partnership and the two partnerships that became bca partnership was to invest in interests in the ktvu partnership on date ktvu inc acc partnership and the two family partnerships that by date had merged to become bca partnership formed ktvu partnership ktvu partnership was formed to acquire and operate television station ktvu tv during petitioner’s shareholders did not include acc partnership bca partnership together the family partnerships or any of their respective partners a diagram showing the relationships of the various trusts corporations and partnerships that we have described and certain information yet to be described is attached to this report as an appendix pursuant to the terms of the ktvu partnership_agreement ktvu inc became the managing general_partner and received a majority partnership_interest which entitled it to percent of partnership distributable profits and liquidation proceeds up to specified base amounts and percent of distributable profits and liquidation proceeds in excess of those base amounts acc partnership and bca partnership each received a 5-percent interest in distributable profits and liquidation proceeds up to the same specified base amounts and a 5-percent interest in distributable profits and liquidation proceeds in excess of those base amounts the ktvu partnership_agreement also contains the following subparagraph relating to tax allocations the profit interest bca partnership received from ktvu partnership represents the sum of the profit interests received by the two partnerships that merged to create bca partnership tax allocations code sec_704 a in accordance with code sec_704 and the treasury regulations thereunder income gain loss and deduction with respect to any property contributed to the capital of the partnership shall solely for tax purposes be allocated among the partners so as to take account of any variation between the adjusted_basis of such property to the partnership for federal_income_tax purposes and its initial gross asset value the initial gross asset value of any asset contributed by a partner to the partnership is defined as the gross fair_market_value of such asset as determined by the contributing_partner and the partnership on date the executive committee of petitioner’s board which was composed of james cox kennedy petitioner’s ceo and president and two nonfamily outside directors the executive committee adopted a resolution on behalf of petitioner which provided in pertinent part as follows resolved that the company hereby ratifies and approves the formation by ktvu inc a wholly owned subsidiary of the company and certain general and limited_partnerships to be formed by anne cox chambers barbara cox anthony and james c kennedy and the children of such individuals the family partnerships of a new general_partnership to be known as ktvu partnership to operate television station ktvu san francisco california and to conduct the business presently conducted by ktvu inc and that in consideration of the partnership interests to be acquired by ktvu inc and the family partnerships ktvu inc shall contribute substantially_all of its assets used in the conduct of television station ktvu and the family partnerships shall contribute cash in an amount corresponding to the fair_market_value of the partnership interests acquired by such family partnerships and resolved that the proper officers of the company shall determine the final valuation of the ktvu partnership and the percentage interest therein to be held by each of the partners therein based on the contributions being made by each of them to insure that the formation of the ktvu partnership and the acquisition of the interests therein by the family partnerships shall be on terms and conditions no less favorable to the company or ktvu inc than the terms and conditions that would apply in a similar transaction with persons who are not affiliated with the company on date ktvu inc contributed to ktvu partnership the assets of ktvu tv excluding approximately dollar_figure million of ktvu inc ’s working_capital its interest in sutro tower inc the corporation owning the transmission tower the television station used its interest in the san francisco giants baseball club and its studio building the contributed assets are hereafter referred to as the station assets on the same day acc partnership and bca partnership each contributed dollar_figure million to ktvu partnership that amount was based in part on an analysis by arthur andersen l l p arthur andersen of the appropriate marketability and minority interest discounts applicable to a minority interest in the ktvu partnership as of date the family partnerships’ contributions to ktvu partnership were financed by loans to the family partnerships by texas commerce bank n a and secured in part by each partnership’s interest in ktvu partnership mrs chambers and her three children guaranteed the loan to acc partnership and bca partnership’s contribution to ktvu partnership represents the sum of the contributions made by the two partnerships that merged to create bca partnership mrs anthony and her two children guaranteed the loan to bca partnership in petitioner’s management discovered that errors had been made in computing the fair_market_value of each family partnership’s interest in ktvu partnership the computations failed to take into account the family partnerships’ cash contributions totaling dollar_figure million and the reduced allocation to the family partnerships and increased allocation to ktvu inc of income distributions and sale proceeds in excess of the base amounts specified in the ktvu partnership_agreement thereafter petitioner with the concurrence of the family partnerships engaged the investment banking firm of furman selz l l c furman selz to determine in the light of those computational errors whether there should be an adjustment to the amounts the family partnerships contributed in exchange for their interests in ktvu partnership on date furman selz in its formal analysis opined that as of date each family partnership’s interest in ktvu partnership had a fair_market_value of approximately dollar_figure million on date in response to that analysis each family_partnership contributed an additional dollar_figure million to ktvu partnership petitioner’s decision to continue operating ktvu tv through ktvu partnership resulted from its inability to implement its decision to have ktvu inc sell the station early in we have not been provided with the computations that led furman selz to conclude that the family partnerships had initially undercontributed to the partnerships petitioner engaged mckinsey co mckinsey to evaluate the prospects of several of its operating divisions including its television broadcast business mckinsey recommended that petitioner retain its stations affiliated with the then major television networks but that it dispose_of its two fox affiliates ktvu tv and wkbd tv the latter serving the detroit michigan area later in petitioner engaged morgan stanley co morgan stanley to assist in the sale of both stations morgan stanley’s efforts resulted in limited expressions of interest in acquiring the two stations and although petitioner was eventually able to sell wkbd tv a rapidly declining market during the fourth quarter of caused petitioner to terminate efforts to solicit offers for ktvu tv operating that station through ktvu partnership provided a viable business alternative to a sale of the station in that it responded in part to mckinsey’s recommendation that petitioner reduce its investment in the television broadcast business made ktvu inc ’s working_capital available for use in nonbroadcast areas of petitioner’s business and helped to allay concerns among petitioner’s television broadcast executives that petitioner was forsaking the television business by we assume that the accomplishment of this objective was made possible at least in part by the family partnerships’ initial dollar_figure million investment in ktvu partnership demonstrating the cox family’s continuing commitment to that business respondent’s notice_of_deficiency in in connection with his examination of petitioner’s return respondent engaged business valuation services inc bvs to opine as to the fair_market_value of the station assets ktvu inc ’s partnership_interest in ktvu partnership and the family partnerships’ interests in that partnership bvs arrived at a dollar_figure million fair_market_value for the station assets a dollar_figure million fair_market_value for ktvu inc ’s partnership_interest in ktvu partnership and a dollar_figure fair_market_value for each family partnership’s interest in ktvu partnership all as of date respondent subsequently increased the latter two values to dollar_figure million and dollar_figure to take into account the family partnerships’ additional cash contributions the foregoing adjusted values give rise to a dollar_figure million difference between the determined fair_market_value of the contributed station assets and the determined fair_market_value of ktvu inc ’s partnership_interest in ktvu partnership and a dollar_figure difference between the in his objection to the motion respondent does not dispute petitioner’s representations regarding the foregoing nontax motives for the formation of ktvu partnership therefore we treat those representations as true see rule d 78_tc_646 granting summary_judgment to the commissioner where the taxpayer failed to submit any information which contradicts the commissioner’s factual determinations see also 84_f3d_1402 n 11th cir accepting as true undisputed facts submitted in connection with a motion for summary_judgment determined value of the two family_partnership interests in ktvu partnership and the dollar_figure million those partnerships contributed on the basis of the first of those two differences respondent included in the notice the following adjustment to petitioner’s income under sec_311 other income-gain under sec_311 sic it is determined that you have a recognizable gain under sec_311 sic of the internal_revenue_code related to property you distributed to your shareholders during the taxable_year your taxable gain is dollar_figure figured as follows fair_market_value of ktvu inc station assets less fair_market_value of ktvu inc interest received fair_market_value in excess of interest received gain less ktvu inc basis in excess of fair_market_value sec_311 sic gain dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure x dollar_figure dollar_figure sec_311 provides in pertinent part as follows sec_311 b distributions of appreciated_property -- in general --if-- a a corporation distributes property other than an obligation of such corporation to a shareholder in a distribution to which subpart a secs applies and b the fair_market_value of such property exceeds its adjusted_basis in the hands of the distributing_corporation then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee at its fair_market_value therefore your taxable_income is increased dollar_figure for the taxable_year petitioner is willing to assume for purposes of the motion that the value of the partnership_interest ktvu inc received upon formation of ktvu partnership was dollar_figure million and that that value was dollar_figure million less than the value of ktvu inc ’s contribution to that partnership dollar_figure million discussion i arguments of the parties a respondent in his notice of objection to the motion respondent summarizes his position as follows petitioner while under the direction and control of the trustees of atlanta trust i the atlanta trust ii and the dayton trust shareholder trusts entered into a transaction with its subsidiary ktvu inc to distribute partnership interests to the partners of ktvu partnership to the extent ktvu inc contributed excess value it is deemed to have received a partnership_interest in the sec_721 contribution subsequently ktvu inc made a constructive distribution of a portion of the ktvu partnership_interest for the benefit of the shareholder trusts which triggered sec_311 gain in his accompanying memorandum of law respondent restates his position simply stated in the simultaneous transfers made by ktvu inc petitioner’s subsidiary and by two partnerships to the newly formed ktvu partnership the two transferors received partnership interests in excess of the value of the assets they transferred and the petitioner’s subsidiary received a partnership_interest of value less than the value of the property it transferred the partners which received greater interests were related to the shareholders of petitioner’s subsidiary so that their receipt of value greater than the amount they transferred to the partnership was a constructive distribution to the shareholders of petitioner’s subsidiary there was no negotiation of a business benefit to the petitioner’s subsidiary for the excess value which it transferred to the partnership the facts demonstrate that the economic reality of what has occurred is a distribution of appreciated_property in the form of partnership interests to the shareholders of petitioner’s subsidiary accordingly respondent asserted a deficiency based on the application of sec_311 the point appears to be that there was an identity of interests between the shareholder trusts and the family partnerships ie the beneficiaries of the former and the partners in the latter were as a practical matter identical mrs chambers mrs anthony and the lineal_descendants of each with the result that the family partnerships’ gratuitous receipt from ktvu inc of enhanced or additional partnership interests in ktvu partnership constituted in substance a distribution from petitioner to or for the benefit of the shareholder trusts taxable to petitioner under sec_311 in respondent’s view the benefit to the shareholder trusts arose because after the formation of ktvu partnership the beneficiaries of those trusts now held an interest as either a partner in a family_partnership or a sole shareholder in a corporation which was a partner in a family_partnership in assets that were previously held by ktvu inc in other we interpret respondent’s reference to an interest in assets that were previously held by ktvu inc as relating to the family partnerships’ interests in station assets worth dollar_figure million that respondent alleges were given to them not to their interest in the balance of the station assets that they are deemed to have purchased with their cash contributions to ktvu partnership words through the family partnerships the shareholder trust beneficiaries had eliminated the shareholder trusts and the three corporate layers that separated them from ownership of the station assets significantly they had defeated the temporal division into life estates and remainders the terms of the shareholder trusts imposed so that for instance all the partners direct and indirect of the family partnerships and not just mrs chambers and mrs anthony shared in current income generated by the station assetsdollar_figure in further support of his position that the primary purpose for the formation of ktvu partnership was to benefit the shareholder trusts respondent argues that that transaction was orchestrated by the controlling trustees of those trusts mrs chambers and mrs anthony in their capacities as members of petitioner’s board and by mrs anthony’s son james cox kennedy a remainder beneficiary of those trusts in his multiple capacities as petitioner’s ceo and president chairman of we note that in one of his filings with this court in chambers v commissioner docket nos and but not in this case respondent argues that the formation of ktvu partnership also provided a tax_avoidance benefit to mrs chambers and mrs anthony individually what occurred here was a shifting of the life beneficiaries’ income interests to the remainder beneficiaries prior to the deaths of the former resulting in the latter’s receiving an accelerated gift of the trust income this occurrence also caused the income attributable to the life beneficiaries to escape taxation in other words the formation of ktvu partnership effected an assignment_of_income without payment of gift or income taxes by the assignors mrs chambers and mrs anthony petitioner’s board and member of the board’s executive committee which actually ratified and approved the formation of ktvu partnership respondent bases his argument that there was a sec_311 distribution by petitioner on caselaw holding that a corporation’s transfer of money or property to a third party primarily for the direct or tangible benefit of a shareholder gives rise to a constructive_dividend or distribution to that shareholder and caselaw finding the requisite benefit to the shareholder when the primary purpose of the distribution is to benefit a member of the shareholder’s familydollar_figure although respondent argues that petitioner’s transfer through ktvu inc of additional value in the form of increased partnership interests to the family partnerships was made for the benefit of the shareholder trusts rather than directly to them respondent also characterizes the constructive distribution as a distribution to the shareholder trusts through the affiliated_group ie a distribution of partnership see eg 730_f2d_634 11th cir affg tcmemo_1982_314 472_f2d_449 5th cir affg in part revg in part and remanding tcmemo_1971_145 321_f2d_598 3d cir affg 36_tc_446 74_tc_60 see eg 958_f2d_684 6th cir affg and remanding on other issues tcmemo_1987_549 460_f2d_412 5th cir 199_f2d_273 8th cir affg a memorandum opinion of this court 53_tc_459 interests by ktvu inc to cci followed by subsequent distributions of the partnership interests from cci to petitioner and petitioner to the shareholder trusts finally in his memorandum of law under the heading conclusion respondent states as follows petitioner’s motion for summary_judgment must fail this case presents factual issues relating to valuation and intertwined factual and legal issues regarding whether a distribution was made and the determination of whether the distribution was made with respect to stock petitioner in its abbreviated statement of facts to the court conveniently omitted facts which are crucial to understanding the issues as such summary_judgment is not appropriate b petitioner petitioner first argues that sec_311 simply does not apply to the formation of ktvu partnership because there was no distribution of appreciated_property by petitioner to its shareholders but rather a contribution of property by ktvu inc to ktvu partnership in exchange for a partnership_interest because the first two of those alleged deemed distributions occur between members of an affiliated_group within the meaning of sec_1504 respondent notes that under the consolidated_return_regulations in effect during sec_311 gain is taken into account by the distributing_corporation ktvu inc upon the final alleged deemed_distribution from petitioner to the shareholder trusts see sec_1 1502-14t a temporary income_tax regs fed reg date amended by fed reg date and fed reg date respondent further notes that in his view ktvu inc ’s distribution of additional value to the family partnerships simultaneously triggered all three deemed distributions and thus its recognition of the alleged sec_311 gain is immediate governed by sec_721 and sec_704 consistent with that view petitioner argues that any disproportionally large_partnership interests received by the family partnerships were not received by shareholders of petitioner the built-in_gain inherent in the station assets rather than being taxable to petitioner under sec_311 is recognized by ktvu inc in accordance with the sec_704 requirements and pursuant to those requirements as set forth in regulations under sec_704 a disproportionately higher amount of income and gain is allocated to ktvu inc over the tax life of the contributed assets so that over that period ktvu inc will be allocated the entire amount of the built-in sec_721 provides as follows sec_721 nonrecognition_of_gain_or_loss on contribution a general_rule --no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_704 provides as follows sec_704 partner’s distributive_share c contributed_property -- in general --under regulations prescribed by the secretary-- a income gain loss and deduction with respect to property contributed to the partnership by a partner shall be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution gain inherent in the ktvu station assets at the time of contribution see sec_1_704-1 example i built-in_gain on partnership’s sale of property taxed to contributing_partner income_tax regs see also mckee et al federal taxation of partnerships and partners par pincite through 2d ed petitioner concludes thus except for timing differences sec_704 puts ktvu inc in the same position as if ktvu inc ’s contribution of the ktvu station assets to ktvu partnership had been immediately taxable as a sale for fair_market_value in support of its position that sec_704 rather than sec_311 is the appropriate vehicle for taxing ktvu inc on any and all built-in_gain attributable to the station assets ktvu inc contributed to ktvu partnership petitioner relies on the decision of the court_of_appeals for the sixth circuit in 173_f2d_747 6th cir revg 10_tc_293 in shunk the court_of_appeals rejected the finding of this court that an apparent bargain sale by shunk manufacturing co shunk to a newly formed partnership in which its shareholders held a five-sixths interest constituted a constructive_dividend from shunk to its shareholders see shunk v commissioner t c pincite the court_of_appeals concluded the property sold by shunk was sold to the partnership it was not a transfer or distribution to its shareholders to hold otherwise would completely ignore the legal concept of a partnership shunk v commissioner f 2d pincite petitioner also relies on certain legislative_history attendant to the repeal of the general_utilities_doctrine derived from the supreme court’s opinion in 296_us_200 and stating that a corporation generally did not recognize gain_or_loss on a distribution of appreciated or depreciated_property to its shareholders with respect to its stock s rept is the report of the committee on finance accompanying s 100th cong 2d sess which formed the basis for part of continued even assuming arguendo that sec_721 and sec_704 are not the exclusive governing provisions petitioner argues that sec_311 would still not apply because petitioner made no distribution to any of its shareholders petitioner purports to distinguish the caselaw respondent cites in support of his argument that ktvu inc ’s gratuitous transfer of partnership interests to the family partnerships was for the benefit of the shareholder trusts and therefore constituted a constructive_dividend to those trusts petitioner argues that the continued the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec e a 102_stat_3400 which amended sec_337 in pertinent part the report states sec_704 of the code generally requires that gain attributable to appreciated_property contributed to a partnership by a partner be allocated to that partner it is expected that this rule would generally prevent the use of a partnership to avoid the purposes of the amendments made by subtitle d of title vi of the act for example by attempting to shift the tax on c_corporation appreciation to another party or to a non-c corporation regime s rept supra pincite petitioner cites the foregoing statement as confirmation of its view that the code provisions effecting the repeal of the general_utilities_doctrine including sec_311 are not intended to apply where sec_704 already applies to tax the gain to the corporate transferor finally petitioner adds that the reference in sec_704 to fair_market_value is a reference to true fair_market_value so that if in fact the station assets have been undervalued as respondent claims respondent can challenge that valuation and require that the sec_704 allocations be based upon accurate fair_market_value in other words the appropriate adjustment would be to increase ktvu inc ’s built-in_gain taxable to ktvu inc under sec_704 not to find a deemed_distribution by petitioner taxable to petitioner under sec_311 constructive distributees in the cited cases had the authority to effect the transfers in question whereas mrs chambers and mrs anthony in their capacity as trustees of the shareholders trusts were without authority under the trust instruments to transfer ktvu partnership interests which would represent additions to trust principal to anyone until termination of the trusts petitioner also notes that mrs anthony and mrs chambers as two of the eight directors of petitioner controlled neither the board nor any decisions regarding business ventures including the ktvu partnership and it cannot be assumed that the independent directors on the executive committee acted to favor non-shareholders of petitioner by directing ktvu sic inc to distribute ‘extra’ partnership interests to the family partnerships contrary to their duties as directors and members of the executive committee thus even if mrs chambers and mrs anthony had had the authority to effect the transfer of extra partnership interests in ktvu partnership to the family partnerships they lacked the power to do so and the outside nonfamily directors’ power to effect that transfer was circumscribed by their fiduciary responsibilities to petitioner finally petitioner argues that even if one assumed a distribution of partnership interests to the family partnerships the t he family trusts received absolutely no benefit direct tangible or otherwise as a result of the assumed distribution indeed petitioner argues that the shareholder trusts would have been harmed by such distributions because premature distributions of trust principal would have contradicted the terms of the respective trust instruments violating the trustees’ duties of impartiality and diminished the trustees economic ability to carry out mr cox’s wishesdollar_figure ii analysis a existence of a genuine issue of material fact because for purposes of the motion petitioner concedes a dollar_figure million value for the station assets contributed by ktvu inc to ktvu partnership and a dollar_figure million value for the partnership_interest it received in exchange therefor valuation is not an issue herein moreover respondent does not identify the intertwined factual and legal issues regarding whether a distribution was made or whether it was made with respect to stock nor does he identify the conveniently omitted facts which are crucial to understanding the issues therefore because respondent has failed to satisfy the requirement of rule d to set forth specific facts showing that there is a in other words the family trusts would have been harmed because such distributions were not permitted by the trust instruments and would to the extent made deprive the trustees of the wherewithal to carry out the settlor’s wishes we find that the question of whether ktvu inc ’s exchange of the station assets for a majority partnership_interest in ktvu partnership involved a distribution by petitioner with respect to its stock for purposes of sec_301 and sec_311 raises an issue of law to be decided by applying the applicable caselaw discussed infra to the undisputed facts genuine issue for trial we will not deny the motion for that reason b existence of a dividend subject_to sec_311 respondent’s alternative positions respondent argues that in substance ktvu inc ’s assumed gratuitous transfer of partnership interests in ktvu partnership to the family partnerships constituted a constructive_dividend from petitioner to the shareholder trusts causing petitioner to recognize dollar_figure million of unrealized_gain pursuant to sec_311dollar_figure respondent appears to have charted two alternative petitioner’s concession regarding the dollar_figure million disparity between the value of the station assets ktvu inc contributed to ktvu partnership and the value of the partnership_interest it received is not a concession that the family partnerships’ partnership interests were enhanced by that amount indeed in response to an informal_discovery request from petitioner respondent states his positions that the property he asserts ktvu inc distributed was a partnership_interest in ktvu partnership while the property to be valued to determine gain under sec_311 is the ktvu inc assets contributed to that partnership he continues the fair_market_value component of property distributed by ktvu inc under sec_311 would be the same whether the constructively distributed property is ktvu television assets or an interest in the partnership respondent relies on 162_f3d_1236 9th cir affg 104_tc_574 in support of that position in pope talbot inc v commissioner supra pincite the court_of_appeals held that for purposes of determining pope talbot inc ’s hypothetical gain under what is now sec_311 the hypothetical sale was of the property the corporation owned at the time of the distribution improved and unimproved real_property and not the aggregate value of the individual limited_partnership units the corporation distributed there appears here to be a discrepancy between the dollar_figure million difference in value that respondent would cause petitioner to treat as resulting in recognized gain under sec_311 and the dollar_figure difference between the determined value of the two family_partnership interests in ktvu family_partnership and the dollar_figure million those partnerships contributed we need not resolve that discrepancy the sole continued paths to arrive at that result under one approach he argues that the transfer was in fact to the family partnerships but that it was for the benefit of the shareholder trusts and therefore constituted a constructive_dividend to those trusts under the other he posits a constructive_dividend from ktvu inc to its parent cci and from cci to its parent petitioner followed by petitioner’s constructive distribution to the shareholder trusts respondent appears to favor the first path stating that f or purposes of this case it is only necessary to establish that appreciated assets left the corporate solution of ktvu inc for the benefit of its shareholder trusts dollar_figure assuming that the transfer to the family partnerships was for the benefit of the shareholder trusts respondent’s apparently favored approach is clearly sustainable under the applicable caselaw discussed infra therefore since respondent does not continued issue involved in the motion is the existence or nonexistence of a sec_311 distribution_of_property not the identity or value of the transferred property petitioner argues that even assuming the family partnerships received partnership interests worth more than their cash contributions to trigger the application of sec_311 that assumed transfer from ktvu inc to the family partnerships must constitute a distribution from petitioner to the shareholder trusts which in petitioner’s view it does not we find additional support for our view that respondent favors the first path in his statements that the characterization and taxation of the transfer if any of the partnership interests from the shareholder trusts to the family partnerships is not here at issue emphasis added and the relationships between the shareholder trusts their beneficiaries and the family partnerships illustrate that the transfer to the family partnerships was directed by and for the benefit of ie not to the shareholder trusts emphasis added claim that it makes any difference and since he appears to favor the first path the issue we address is whether ktvu inc ’s assumed gratuitous transfer to the family partnerships constituted in substance a constructive_dividend by petitioner to the shareholder trusts subject_to sec_311 discussion a introduction petitioner’s principal argument is a legal argument that the internal_revenue_code provisions pertaining to partners and partnerships subtitle a chapter subchapter_k preempt application of the provisions pertaining to corporate_distributions and adjustments subtitle a chapter subchapter_c when considering the tax effects of a partner’s capital_contribution to a partnership more precisely petitioner argues that sec_704 which like sec_311 effectively taxes ktvu inc on the built-in_gain associated with the station assets preempts the application of sec_311 to any portion of that gaindollar_figure although sec_704 taxes the contributing_partner on any built-in_gain associated with property that partner contributed on date the date of ktvu inc ’s contribution of the station assets to ktvu partnership contributors of property to a partnership were still permitted to rely on regulations issued under prior_law which made the contributor’s recognition of the entire built-in_gain elective see sec_1_704-1 income_tax regs which was replaced by regulations effective for contributions made on or after date td 1994_1_cb_183 see also mckee et al federal taxation of partnerships and partners par pincite 2d ed according to article a of the ktvu partnership_agreement the partners made that election and for that reason ktvu inc was in fact taxable on the built-in continued because we decide the motion on grounds that effectively render moot the legal issues petitioner raises we need not address either the preemption issue or petitioner’s argument that mrs chambers and mrs anthony in their dual capacities as controlling trustees of the shareholder trusts and members of petitioner’s board had neither the authority nor the power to effect a contribution of the station assets by ktvu inc to ktvu partnership for the benefit of anyone until termination of the shareholder trustsdollar_figure we shall grant petitioner’s motion on the ground to which petitioner also alludes that the undisputed facts fail to demonstrate that ktvu inc ’s assumed gratuitous transfer of partnership interests to the family partnerships was made primarily to benefit the shareholder trusts or alternatively that it actually provided a benefit to the shareholder trusts continued gain associated with the station assets as petitioner alleges the issue of whether mrs chambers and mrs anthony who as controlling trustees of the shareholder trusts were arguably in a position to select all the members of petitioner’s board had the power to control petitioner’s board and its decisions would appear to present a question of material fact sufficient to result in a denial of the motion were deciding that issue necessary see green v united_states f 2d pincite t he appropriate test for determining control_over corporate action is whether the taxpayer has exercised substantial influence over the corporate action the inquiry is factual because we find resolving the power issue unnecessary we need not deny the motion on that ground b the caselaw in 472_f2d_449 5th cir affg in part revg in part and remanding tcmemo_1971_145 the court_of_appeals for the fifth circuit set forth standards for determining whether a corporation’s transfer of property to a third party constitutes a dividend to the transferor corporation’s shareholder s dollar_figure the taxpayer in sammons guaranteed and then assumed a debt obligation of a second-tier_subsidiary of a corporation percent owned by the taxpayer the issue was whether the taxpayer’s purchase of preferred_stock from its insolvent or near insolvent second-tier_subsidiary was primarily intended to provide that subsidiary with funds sufficient to reimburse the taxpayer for his payment of the subsidiary’s debt obligation with the result that that transaction gave rise to a constructive_dividend to the taxpayer after acknowledging the well-established principle that a transfer of property from one corporation to another corporation may constitute a dividend to a common shareholder of both corporations id pincite the court_of_appeals set forth what it described as a subjective and an objective test for determining barring a stipulation to the contrary this case is appealable to the court_of_appeals for the eleventh circuit see sec_7482 the court_of_appeals for the eleventh circuit has held that any case the court_of_appeals for the fifth circuit decided before date is binding precedent upon it see 661_f2d_1206 11th cir 472_f2d_449 5th cir which we have followed in determining whether an intercorporate transfer constitutes a constructive_dividend to a common shareholder eg chan v commissioner tcmemo_1997_154 is such a case whether such a transfer does in fact constitute a dividend from the transferor_corporation to the shareholder the subjective or primary purpose test requires that the distribution or transfer be made primarily for the benefit of the shareholder rather than for a valid business_purpose id the objective or distribution test requires that the distribution or transfer caused funds or other_property to leave the control of the transferor_corporation and allowed the stockholder to exercise control_over such funds or property either directly or indirectly through some instrumentality other than the transferor_corporation id both tests must be satisfied to find a constructive_dividend to the shareholder of the transferor_corporation id in 730_f2d_634 11th cir affg tcmemo_1982_314 the court_of_appeals for the eleventh circuit cites with approval the observation of the court_of_appeals for the fifth circuit in 533_f2d_152 5th cir affg in part and revg in part 61_tc_624 that in applying the sammons primary purpose test the search for this underlying purpose usually involves the objective criterion of actual primary economic benefit to the shareholders as well ie there is an objective facet of that test that inevitably overlaps with the sammons’ objective distribution test the court_of_appeals for the eleventh circuit states the point as follows in determining whether the primary purpose test has been met we must determine not only whether a subjective intent to primarily benefit the shareholders exists but also whether an actual primary economic benefit exists for the shareholders stinnett’s pontiac serv inc v commissioner supra pincite accord 74_tc_60 t ransfers between related corporations can result in constructive dividends to their common shareholder if they were made primarily for his benefit and if he received a direct or tangible benefit if the benefit to the shareholder is indirect or derivative in nature there is no constructive_dividend id see also 52_tc_888 w hatever personal benefit if any rushing the sole shareholder of the transferor and transferee corporations received was derivative in nature since no direct benefit was received we cannot properly hold he received a constructive_dividend affd on another issue 441_f2d_593 5th cir finally as respondent points out in his memorandum of law in support of his notice of objection courts have found the requisite benefit to the shareholder when the primary purpose of the corporation’s distribution or transfer of money or property is to or for the benefit of a member of the shareholder’s family see eg 958_f2d_684 6th cir affg and remanding on other issues tcmemo_1987_ 460_f2d_412 5th cir 199_f2d_273 8th cir affg a memorandum opinion of this court 53_tc_459 in both green and epstein the courts’ approach was to decide whether there had been a bargain sale by a corporation the taxpayer controlled to trusts for the benefit of his minor children and therefore a constructive_dividend to the taxpayer on the basis of the parties’ competing valuations of the property sold we conclude however that neither case stands for the proposition that the mere finding of a bargain sale based on competing property valuations requires a finding that the transfer constitutes a constructive_dividend to the shareholder regardless of intent in green v united_states supra pincite the court_of_appeals focused on two issues valuation of the property alleged to have been sold for a bargain price which issue it remanded and the shareholder’s control_over the corporation’s actions ie his ability to divert a dividend or a bargain sale to his chosen recipient in addressing the latter issue the court_of_appeals stated as follows we emphasize that the finder of fact must also be allowed to consider for what he thinks it is worth that the corporation did in fact consummate a transaction with favorable consequences for the taxpayer personally or for his immediate_family this circumstance is surely one tending to prove that the taxpayer exercised substantial influence the court’s test for control_over corporate action id pincite- we consider that language to be fully consistent with the court of appeals’ own primary purpose test set forth in sammons v commissioner supra and in particular with the notion that the taxpayer necessarily would have exercised his substantial influence over corporate action for the sole purpose of benefiting his minor children indeed the court_of_appeals itself noted the approach suggested is entirely consistent with sammons green v united_states supra pincite in epstein a case decided before sammons we found a constructive_dividend to the taxpayer shareholder because we found a bargain sale by the corporation to trusts for the benefit of the taxpayer’s children the latter finding was based on our determination of the property’s value after reviewing the parties’ after-the-fact expert witness valuations and the evidence underlying them although there is no discussion of any need for evidence of corporate or shareholder intent to make a bargain sale we clearly expressed our belief that that intent was present in the case for example in justifying constructive_dividend treatment we observed the device of having a corporation make a transfer of property for no or insufficient consideration to a person other than a stockholder has not been too successful in avoiding dividend treatment to the stockholder whose own purposes have been satisfied by such transfer the petitioner controlled the willoughby co it acted solely to accommodate him in making the transfer he enjoyed the use of the property by having it transferred for his own purposes epstein v commissioner supra pincite quoting 31_bta_1082 affd 84_f2d_725 3d cir the foregoing language leaves no doubt that our finding of a constructive_dividend to the taxpayer shareholder was based principally on a finding that there was no business_purpose for the bargain sale and that it was solely motivated by the taxpayer’s desire to confer an economic benefit on his children c application of the primary purpose test petitioner’s intent in forming ktvu partnership a introduction respondent argues that it is only necessary to establish that appreciated assets left the corporate solution of ktvu inc for the benefit of its shareholder trusts to establish that there has been a distribution with respect to the shareholder trusts’ stock to which sec_311 applies he then argues that the relationships between the shareholder trusts their beneficiaries and the family partnerships illustrate that the transfer to the family partnerships was directed by and for the benefit of the shareholder trusts lastly as f urther proof of benefit to the shareholder trusts he argues as trustees of the shareholder trusts mrs chambers and mrs anthony approved ktvu inc ’s receipt of less than fair_market_value for the appreciated assets transferred assuming arguendo that mrs chambers and mrs anthony acting in concert were responsible for both petitioner’s decision to form ktvu partnership and the manner in which it was formed the undisputed facts do not support respondent’s characterization of that transaction that is the facts do not support respondent’s conclusion that mrs chambers and mrs anthony purposely approved ktvu inc ’s contribution of the station assets to ktvu partnership in exchange for a less than fair_market_value partnership_interest ie that they caused ktvu inc to deal with the family partnerships at less than arm’s length to provide an economic benefit to the family partnerships and derivatively to the shareholder trusts even assuming an identity of interests among the entities involved in the transaction petitioner ktvu inc the shareholder trusts and the family partnerships that is not in and of itself evidence that the related individuals common to those entities and in particular mrs chambers and mrs anthony acted in concert purposely to violate the arm’s-length standard in forming ktvu partnership see eg rushing v commissioner t c pincite the fact that rushing was the sole shareholder of both l c b and briercroft is not a sufficient basis for concluding that rushing constructively received the advances of l c b to briercroft moreover the undisputed facts strongly indicate that the parties to the formation of ktvu partnership intended an arm’s-length transaction b factors relating to petitioner’s intent i business reasons for the formation of ktvu partnership as discussed supra petitioner continued to operate ktvu tv through ktvu partnership only because petitioner could not sell it by operating the station in that manner petitioner was able to reduce its investment in the television broadcast business use ktvu inc ’s working_capital in other business areas and allay concerns among petitioner’s television broadcast executives that petitioner was abandoning the television broadcast business by demonstrating the cox family’s ongoing commitment to it ii the executive committee resolution the date resolution of the executive committee of petitioner’s board specifically required that the family partnerships’ cash contributions to ktvu partnership be in an amount corresponding to the fair_market_value of the partnership interests acquired by such family partnerships and that the family partnerships’ acquisition of partnership interests in ktvu partnership be on terms and conditions no less favorable to petitioner or ktvu inc than the terms and conditions that would apply in a similar transaction with persons who are not affiliated with petitioner iii the outside appraisals and additional cash contributions by the family partnerships before forming ktvu partnership petitioner retained an outside accounting firm arthur andersen to render an opinion of the appropriate marketability and minority interest discounts applicable to a minority interest in the ktvu partnership as of date the date of its formation then in because petitioner’s management discovered that errors had been made in computing each family partnership’s interest in ktvu partnership furman selz was retained to revalue those interests furman selz determined that the correct fair market of each of those interests as of date was dollar_figure million on date in response to that determination each family_partnership contributed an additional dollar_figure million to ktvu partnership to bring the total contribution of each to dollar_figure million iv fiduciary responsibilities of petitioner’s board_of directors and majority shareholders respondent asserts and petitioner here concedes that ktvu inc gratuitously transferred ktvu partnership interests to the family partnerships and that mrs chambers and mrs anthony stood on both sides of the transaction the parties however dispute whether those facts require us to find that mrs chambers and mrs anthony intended that gratuitous transfer we agree with petitioner in light of 408_us_125 we need not find intent on those facts alone even assuming mrs chambers and mrs anthony controlled petitioner’s board and could direct petitioner’s actions because the applicable state law imposes fiduciary duties on corporate directors and majority shareholders eg mrs chambers and mrs anthony we may not necessarily conclude as respondent does that mrs chambers and mrs anthony intended to make a gratuitous transfer to the family partnerships in united_states v byrum supra pincite the supreme court observed that in almost every if not every state a majority shareholder has a fiduciary duty not to misuse his power by promoting his personal interests at the expense of corporate interests and that the directors also have a fiduciary duty to promote the interests of the corporation whether petitioner’s majority shareholders and directors were subject_to the laws of delaware the state of petitioner’s incorporation or georgia the state in which petitioner has its principal offices they had fiduciary responsibilities of the type referred to in byrum see ga code ann sec a enacted in a director shall discharge his duties as a director including his duties as a member of a committee in a manner he believes in good_faith to be in the best interests of the corporation 711_f2d_509 3d cir under delaware law corporate directors stand in a fiduciary relationship to their corporation and its stockholders and a majority shareholder has a fiduciary duty to the corporation and to its minority shareholders if the majority shareholder dominates the board_of directors and controls the corporation glw intl corp v yao s e 2d ga ct app it is well settled that corporate officers and directors have a fiduciary relationship to the corporation and its shareholders and must act in good_faith marshall v w e marshall co s e 2d ga ct app m ajority shareholder who really controls the corporation has a fiduciary relationship to protect minority shareholders and majority shareholders must act in good_faith when managing corporate affairs see ga laws p sec_1 ktvu inc ’s assumed gratuitous transfer of a substantial partnership_interest in ktvu partnership necessarily would have reduced its distributive_share of income and liquidation or sale proceeds from ktvu tv by the amounts that would have been attributable to that interest thus the assumed transfer necessarily would have resulted in financial detriment to and therefore would not have been in the best interests of ktvu inc and the minority shareholders of its ultimate parent petitioner we agree with petitioner that such a transfer would represent a breach of the majority shareholder’s and directors’ fiduciary duties to petitioner and to the minority shareholders who unlike the beneficiaries of the majority shareholder trusts did not own interests in the family partnerships and therefore would not be made financially whole for the likely shortfall in income and liquidation or sale proceeds in united_states v byrum supra the decedent owned a majority of the stock in three corporations and transferred shares in those corporations to an irrevocable_trust for his children he retained the right to vote the transferred shares veto any investments and reinvestments by the trustee and replace the trustee the commissioner determined that those retained rights caused the values of the shares to be includable in his gross_estate under either sec_2036 retention of the enjoyment of or right to income from the property or sec_2036 the right to designate who shall enjoy the property or the income therefrom as we observed in 87_tc_225 the supreme court in byrum in rejecting the commissioner’s contentions repeatedly emphasized the fiduciary duties of a majority shareholder and of the directors of a corporation the supreme court outlined the constraints on majority shareholders and directors of a corporation as follows whatever power byrum may have possessed with respect to the flow of income into the trust was derived not from an enforceable legal right specified in the trust instrument but from the fact that he could elect a majority of the directors of the three corporations the power to elect the directors conferred no legal right to command them to pay or not to pay dividends a majority shareholder has a fiduciary duty not to misuse his power by promoting his personal interests at the expense of corporate interests moreover the directors also have a fiduciary duty to promote the interests of the corporation however great byrum’s influence may have been with the corporate directors their responsibilities were to all stockholders and were enforceable according to legal standards entirely unrelated to the needs of the trust or to byrum’s desires with respect thereto united_states v byrum supra pincite fn refs omitted in the light of the supreme court’s reasoning in byrum we agree with petitioner that on the evidence before us it would be improper to find that mrs chambers and mrs anthony as both directors of petitioner and trustees of the shareholder trusts purposely acted for the benefit of the trust beneficiaries and to petitioner’s detriment by directing ktvu inc to distribute extra partnership interests to the other ktvu partnership partners contrary to their fiduciary duty to petitioner and its minority shareholders c conclusion the foregoing factors the nontax business reasons for the formation of ktvu partnership the executive committee resolution the use of outside appraisals to determine and later increase the family partnerships’ capital contributions to ktvu partnership and the fiduciary responsibility constraints against self-serving actions by the majority shareholders and directors of petitioner demonstrate that there is no reason to conclude that either mrs chambers or mrs anthony or any of petitioner’s other directors intended a gratuitous transfer by ktvu inc to ktvu partnership of station assets worth dollar_figure million rather assuming that that transfer did in fact occur the undisputed facts strongly indicate that it was unintentional therefore we conclude that ktvu inc ’s transfer of the station assets to ktvu partnership was not intended to provide a gratuitous economic benefit to the other partners and derivatively to the shareholder trusts existence of a benefit to the shareholder trusts a analysis the terms of the three shareholder trusts make clear that mr cox intended to have all the net_income therefrom paid to mrs chambers and mrs anthony under the dayton trust at all times here relevant mrs chambers under atlanta trust i and mrs anthony under atlanta trust ii the trust terms also make clear his intent that only upon the death of those income beneficiaries were the trust corpora to be distributed to his children’s lineal_descendants in general the terms of the trust determine the nature and extent of the duties and powers of a trustee restatement trust sec_3d sec it is also generally accepted that a trustee’s first or primary duty is to act wholly for the benefit of the trust preserve the trust assets and carry out the settlor’s intent see am jur 2d trusts sec_331 see also 90a c j s trusts sec by accepting the trust a trustee becomes bound to administer it or to execute it in accordance with the provisions of the trust instrument and the intent of the settlor fn refs omitted id sec it is the trustee’s paramount duty to preserve and protect the trust estate in compliance with the terms of the trust dollar_figure as evidenced by their filings in chambers v commissioner docket nos and the parties agree that the atlanta trusts created in georgia are governed by georgia law and the dayton trust created in ohio is governed by ohio law the laws of those two states generally incorporate and are consistent with the foregoing principles of trust law see eg ga code ann sec trustee duties generally applying the common_law duties of the trustee id sec duty_of trustee as to receipts and expenditure generally requiring compliance with the terms of the trust ohio rev code ann sec dollar_figure duty to administer trust t rustee shall administer the trust in good_faith in accordance with its terms and purposes and the interests of the beneficiaries id sec dollar_figure prudent administration a trustee shall administer the trust as a prudent person would and shall consider the purposes terms distributional requirements and other circumstances of the trust if as respondent argues mrs chambers and mrs anthony through their control_over the corporate actions of petitioner caused petitioner to have ktvu inc make a gratuitous transfer of partnership interests representing as much as dollar_figure million in station assets to the family partnerships they necessarily would have violated their duties as trustees of the shareholder trusts by stripping the trust corpora of valuable assets for inadequate consideration mrs chambers and mrs anthony would have failed to preserve the trust assets by granting their lineal_descendants holders of the remainder interests immediate access to both income and principal attributable to the gratuitously transferred assets through membership in the family partnerships they would have failed to carry out the settlor’s mr cox’s intent as expressed in the trust instruments as respondent suggests the shifting of assets from petitioner the stock of which constituted the entire corpus of each shareholder trust to ktvu partnership may have benefited the remainder beneficiaries by accelerating their enjoyment of income and principal and satisfied the desire of mrs chambers and mrs anthony to shift trust income from themselves as life beneficiaries to the remainder beneficiaries nevertheless the beneficiaries are not the trusts and mrs chambers’s and mrs anthony’s fiduciary obligation under the trusts was to administer the trusts in accordance with the terms thereof not in accordance with the conflicting desires of the beneficiariesdollar_figure indeed one can imagine the trustees’ actions being carried to their logical extreme whereby the trustees would have petitioner transfer all its assets to ktvu partnership thereby leaving the trusts holding stock in an empty shell and in effect terminating the shareholder trusts under those circumstances one would be hard pressed to conclude that the trustees had acted for the benefit of the shareholder trustsdollar_figure in this discussion we treat the shareholder trusts as entities separate and apart from the trustees and beneficiaries that treatment appears to be in accord with the definition of a_trust set forth in restatement trust sec_3d sec_2 that section defines a_trust as in essence a fiduciary relationship with respect to property in comment a terminology the authors of the restatement add the following clarification increasingly modern common-law and statutory concepts and terminology tacitly recognize the trust as a legal entity consisting of the trust estate and the associated fiduciary relation between the trustee and the beneficiaries this is increasingly and appropriately reflected both in language referring for example to the duties or liability of a trustee to the trust and in doctrine especially in distinguishing between the trustee personally or as an individual and the trustee in a fiduciary or representative capacity this analysis is consistent with our recent decision in santa fe pac gold co v commissioner t c in which we held that the taxpayer’s payment of a dollar_figure million termination fee to a putative white knight in connection with a hostile takeover of the taxpayer by another corporation constituted a currently deductible expenditure in reaching that result we noted that the taxpayer’s board_of directors approved the hostile takeover and rejected the white knight because delaware fiduciary duties laws required santa fe’s board to obtain the highest value for the company’s shareholders id at slip op pincite after the hostile takeover that triggered the termination fee the acquiring company fired the taxpayer’s employees released most of its management shut down its headquarters discarded its business plans and therefore continued in determining that actions by a trustee that violate the terms of a_trust but are favored by the trust beneficiaries may be detrimental to the trust we are mindful of the general_rule that a settlor or grantor who is not also a_trust beneficiary eg mr cox were he still alive may not maintain a suit to enforce the terms of the trust see eg scott trust sec_211 4th ed interpreting restatement trust sec_2d sec where a_trust is created inter_vivos and the nonbeneficiary settlor is still alive it would seem that he cannot maintain a suit to enforce the trust am jur 2d trusts sec_615 an action to enforce the trust must ordinarily be brought by beneficiaries trustees or someone representing them and not the settlor of the trust or a representative of the settlor citation omitted the reason for the nonbeneficiary settlor’s inability to sue the trustee to enforce the terms of the trust is the absence of a contractual relationship between the settlor and the trustee see scott supra pincite gaubatz grantor enforcement of trusts standing in one private law setting n c l rev rather the trustee’s fiduciary obligations are continued harmed rather than benefited the taxpayer for that reason we held the termination fee to be currently deductible in so doing we distinguished 503_us_79 which requires the capitalization of fees that provide a benefit to the taxpayer extending beyond the taxable_year in issue id at slip op pincite in effect our finding of no benefit to the taxpayer treated as irrelevant the obvious financial benefit to the taxpayer’s shareholders who stood in relation to the taxpayer as the beneficiaries of the shareholder trusts stand in relation to those trusts generally considered to run to the beneficiaries providing the beneficiaries with exclusive rights of enforcement against the trustee see restatement trust sec_2d secs scott supra pincite both georgia and ohio law appear to be consistent with that precept see ga code ann sec ohio rev code ann secs dollar_figure and dollar_figure dollar_figure assuming that mr cox or his representative would have been without standing to sue to enforce the terms of the shareholder trusts and that the trust beneficiaries would benefit from and be there are indications that the judicial bias against enforcement of the settlor’s intent may be softening see scott trust sec_218 4th ed the tendency of american courts has been to lay an increasing emphasis on the function of the court in carrying out the wishes of the settlor for commentary questioning universal application of the rule against settlor enforcement of trust terms see gaubatz grantor enforcement of trusts standing in one private law setting n c l rev a grantor who creates a spendthrift or material purpose_trust relies on the trustee to resist the importunings of the beneficiary to deviate from the trust to his immediate advantage if the beneficiary seeks such deviation his desires are contrary to those of the grantor even if not contrary to the grantor’s economic interests the attempt thus raises the question of the grantor’s right to prevent the trustee from acceding to the beneficiary’s demands fn ref omitted see also note right of settlor to enforce a private trust harv l rev but there are some indications at least in the case of spendthrift trusts of a policy to give the settlor’s intention affirmative effect against an unwilling trustee where this policy is present the settlor should be allowed to enjoin unauthorized payments of income or principal and wherever feasible to follow the property into the hands of the payees and reestablish the trust fn refs omitted in favor of any gratuitous transfer of trust assets to the family partnerships that gratuitous transfer nonetheless would be harmful to the shareholder trusts as noted supra it would necessarily diminish trust principal and income and therefore it would necessarily diminish the economic well-being of the shareholder trusts irrespective of mr cox’s right were he alive to enforce the terms of those trusts in short the enhanced benefits to the trust beneficiaries arise at the expense of the shareholder trusts b conclusion ktvu inc ’s assumed gratuitous transfer of an interest in ktvu partnership to the family partnerships did not benefit the shareholder trusts conclusion concerning application of the primary purpose test ktvu inc ’s assumed gratuitous transfer of an interest in ktvu partnership to the family partnerships does not satisfy the primary purpose test as set forth in 472_f2d_449 5th cir and 730_f2d_634 11th cir conclusion ktvu inc ’s assumed gratuitous transfer of an interest in ktvu partnership to the family partnerships did not constitute a distribution to the shareholder trusts subject_to sec_311dollar_figure an order granting petitioner’s motion for summary_judgment will be issued we note in closing that were respondent able to establish that petitioner ktvu inc ktvu partnership and the family partnerships were all under common_control and the allocation of income and liquidation or sales proceeds among ktvu inc and the family partnerships was unreasonable ie it did not reflect their true taxable incomes according to their relative contributions to ktvu partnership circumstances that in fact he alleges the secretary has authority under sec_482 to allocate income and deductions among related partners to clearly reflect income see eg sec_1_704-1 income_tax regs a n allocation that is respected under sec_704 and this paragraph nevertheless may be reallocated under sec_482 we are not called upon to review the secretary’s exercise of his authority under sec_482 in the case before us it may be that respondent’s decision to proceed against petitioner under sec_311 rather than against the partners in ktvu partnership under sec_482 is attributable at least in part to the fact that the latter approach would not have resulted in an immediate tax on the entire dollar_figure deemed gain attributable to the assumed transfer of partnership interests in ktvu partnership by ktvu inc to the family partnerships instead because ktvu inc and the family partnerships were all domestic taxpayers a reallocation of ktvu partnership’s income among them most likely would have resulted in little if any additional tax in and the following years appendix shareholder trusts atlanta trusts atlanta trust i acc has life_estate remainder to her lineal_descendants atlanta trust ii bca has life_estate remainder to her lineal descendant sec_29 dayton trust acc bca have life estates remainder to their lineal descendant sec_29 cox enterprises inc cci ktvu inc of profit distributions certain ktvu tv station assets ktvu partnership dollar_figurem dollar_figurem dollar_figurem of profit distribution sec_22 of profit distributions dollar_figurem dollar_figurem dollar_figurem acc partnership acc-owned entity acc’s children family partnerships bca partnership entities controlled by bca her children
